Citation Nr: 0516893	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  02-17 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a back disorder, to 
include as secondary to a service-connected disability of the 
right lower extremity.

2.  Entitlement to service connection for a hip disorder, to 
include as secondary to a service-connected disability of the 
right lower extremity.

3.  Entitlement to a disability rating in excess of 30 
percent for residuals of a penetrating shell fragment wound 
of the right popliteal space with total knee replacement.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1943 to June 1945.  
This matter comes properly before the Board of Veterans' 
Appeals (Board) from September 200 and September 2002 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office in Detroit, Michigan (RO).

A motion to advance this case on the Board's docket, which 
was received by the Board on February 23, 2004, was granted 
by the Board on February 26, 2004, for good cause.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2003); 
see also 38 C.F.R. § 20.900(c) (2004).

This appeal with regard to the issues of entitlement to 
service connection for a back disorder and for a hip disorder 
is remanded to the RO via the Appeals Management Center in 
Washington, DC.


FINDING OF FACT

The veteran's service-connected right knee disability, which 
includes x-ray evidence of total right knee replacement and 
diffuse, severe osteopenia, is manifested by a "dull ache" 
and range of motion from zero degrees to 110/140 degrees; 
instability is not shown.




CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for a right 
knee disability have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.71a, 4.73, Diagnostic 
Codes 5311-5055 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VCAA notice letters dated in 
June 2003, March 2004, and November 2004 were sent to the 
veteran informing him that VA would obtain all service 
personnel and service medical records, VA medical records, 
and any other medical records about which the veteran 
notified them.  The veteran was advised that it was his 
responsibility to either send medical treatment records from 
his private physicians regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records on his behalf.  The duty to 
notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.  Id.


Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the appellant's 
service department medical records are on file, and his VA 
treatment records have been associated with the claims file.  
The veteran was notified of the need for a VA examination, 
and one was accorded him in August 2002 and in February 2005.  
The veteran was asked to advise VA if there was any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
a statement of the case and a supplemental statement of the 
case what evidence had been received.  There is no indication 
that any pertinent evidence was not received.  Thus, VA's 
duty to assist has been fulfilled.

In a letter dated in November 2004, VA requested that the 
veteran provide specified private medical evidence, or the 
appropriate releases for this evidence, in support of his 
claim.  However, the veteran failed to respond to this 
request.  VA made reasonable efforts to obtain the private 
medical records the veteran noted in the record but was 
unable to do so, as the veteran did not cooperate in VA's 
efforts to obtain these records.  See 38 C.F.R. 
§ 3.159(c)(1); see also Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991) ("the duty to assist is not always a one-way 
street"). 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet.App. April 14, 2005).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2004).  The Rating 
Schedule is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2004).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Service medical records show that the veteran was wounded by 
shell fragments behind his right knee in the popliteal space.  
The veteran was treated surgically and with physical therapy.  
The veteran's injury occurred in the line of duty.  Service 
connection was granted for "cicatrix, right popliteal 
space" in July 1945, and was evaluated at 20 percent 
disabling at that time.  The 20 percent disability rating was 
continued in a September 1946 rating decision for residuals 
of a penetrating shell fragment wound of the right popliteal 
space, to include loss of muscle tissue, weakness of the 
right leg, as secondary limitation of flexion of the right 
leg, and with healed scar.  In March 1996, an increased 
disability rating to 30 percent for the right knee was 
granted.  Following a total right knee replacement surgery in 
April 2001, the veteran was assigned a temporary 100 percent 
disability rating by a September 2002 rating decision.  38 
C.F.R. §§ 4.30, 4.71a, Diagnostic Code 5055 (2001).  This 100 
percent evaluation was reduced to 30 percent one year after 
the veteran's surgery.  38 C.F.R. § 4.71a, Diagnostic Code 
5055 (2002).  The veteran contends that his service-connected 
right knee disability warrants a rating in excess of 30 
percent.


Review of the claims file reveals that the veteran was 
diagnosed by a private physician with "progressive 
degenerative joint disease of the right knee" in April 2000.  
A private physician letter from April 2001 indicates that the 
veteran had recently undergone a right total knee 
arthroplasty.

At a VA examination in August 2002, the veteran reported that 
he could not bend his right knee fully, and that the knee 
felt stiff while going down stairs.  He reported that he 
needed pain medication "at times," and that there was a 
feeling of "pins and needles occasionally in the fourth and 
fifth toes."  The veteran indicated that he used a cane "to 
protect himself from falling."  He stated that the right 
knee replacement surgery from April 2001 had "not changed 
anything."

On physical examination, the examiner observed that the 
veteran walked with a "mild limp," but without complaints.  
The examiner noted the veteran's shrapnel scar at the back of 
the knee, as well as a surgical scar running anteriorly in 
front of the knee, "quite consistent with a total knee 
arthroplasty surgery."  The examiner also noted a surgically 
produced scar on the anterior part of the proximal leg for 
removal of the shrapnel.  The right knee joint was "slightly 
warm," with effusion.  There was mediolateral ligament 
looseness and the anteroposterior movement was also 
"slightly loose."  Range of motion was recorded at five 
degrees to 90 degrees.  The quadriceps muscle tone was 
moderate.  X-rays of the right knee revealed total knee 
prosthesis in position.

The veteran underwent another VA examination of the right 
knee in February 2005.  The veteran reported a history 
consistent with the above.  He reported that he experienced a 
"dull ache" in the right knee that was "somewhat 
diminished since his right knee replacement."  The veteran 
reported that he did not use assistive devices for his right 
knee, and that he was able to perform "knee activities" of 
daily living, as well as general activities of daily living.

Upon physical examination, the aforementioned scars were 
noted, and the veteran was noted to "ambulate with a slight 
limp favoring the right side."  Range of motion was recorded 
at zero degrees of extension to "110/140" degrees of 
flexion.  There was no instability of the medial and lateral 
collateral ligaments.  Motion was less than five millimeters 
on the anterior and posterior cruciate ligaments.  X-rays of 
the right knee revealed no indication of fracture, 
dislocation or loosening of the knee, and the prosthesis was 
in place.  "Severe" osteopenia and vascular calcification 
were both noted.  X-rays of the right femur, right tibia, and 
right fibula were obtained.  Although these revealed diffuse 
osteopenia, no acute bony abnormalities were seen.  The 
examiner stated, "The veteran's pain and weakness are 
characterized as being intermediate in nature [and are] 
relieved with rest."

The veteran's service-connected right knee disability has 
been assigned a 30 percent rating under the provisions of 
38 C.F.R. §§ 4.71a and 4.73, Diagnostic Codes 5311-5055.  In 
the selection of code numbers assigned to disabilities, 
injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined.  With injuries, preference is to be given to the 
number assigned to the injury itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (2004).  The hyphenated 
diagnostic code in this case indicates that an injury to 
Muscle Group XI under Diagnostic Code 5311 is the service-
connected disorder, and post-total right knee replacement 
under Diagnostic Code 5055 is a residual condition.

Rating under Diagnostic Code 5311 addresses Muscle Group XI.  
That muscle group encompasses the posterior and lateral 
crural muscles and the muscles of the calf, and their 
functions include propulsion and plantar flexion of the foot, 
stabilization of the arch, flexion of the toes, and flexion 
of the knee.  38 C.F.R. § 4.73, Diagnostic Code 5311.  The 
Rating Schedule provides a 10 percent rating for a moderate 
residual disability; a 20 percent rating for a moderately 
severe residual disability; and a maximum 30 percent rating 
for a severe residual disability.  Id.  Although the August 
2002 VA examiner noted that the veteran's quadriceps muscle 
tone was "moderate," there is no medical evidence that the 
veteran has residual disability in Muscle Group XI.

The veteran underwent total right knee replacement in April 
2001.  Since that time, his right knee disability has been 
evaluated using the criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5055.  Specifically, when there is evidence of a 
prosthetic replacement of the knee joint, a 100 percent 
evaluation is assigned for the one year following 
implantation of the prosthesis; a 60 percent evaluation is 
assigned thereafter when there is evidence of chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity.  38 C.F.R. § 4.71a, Diagnostic Code 
5055.  Lesser evaluations may be assigned using criteria of 
Diagnostic Codes 5256, 5261, or 5262, when there is evidence 
of intermediate degrees of residual weakness, pain or 
limitation of motion, with a 30 percent rating being the 
minimal rating to be assigned for the prosthetic replacement 
of a knee. 

The most recent medical evidence of record does not show that 
appellant has severe painful motion or weakness, so the next 
higher rating of 60 percent is not warranted.  38 C.F.R. § 
4.71a, Diagnostic Code 5055.  Similarly, there is no evidence 
of loosening of the prosthesis, nor is there evidence of 
instability.  Consequently, the disability may be rated by 
analogy under the criteria of 38 C.F.R. § 4.71a, Diagnostic 
Codes 5256, 5261, or 5262.

Ankylosis of the knee is assigned a 30 percent evaluation for 
favorable angle in full extension, or slight flexion between 
0 degrees and 10 degrees; a 40 percent evaluation for 
ankylosis in flexion between 10 degrees and 20 degrees; a 50 
percent evaluation for ankylosis in flexion between 20 
degrees and 45 degrees, and a 60 percent evaluation for 
extremely unfavorable ankylosis, or ankylosis in flexion at 
an angle of 45 degrees or more.  38 C.F.R. § 4.71a, 
Diagnostic Code 5256 (2004).  Applying these criteria to the 
veteran's most recent examination, he is not entitled to a 
compensable rating under this diagnostic code, since his 
flexion is to 110 to 140 degrees and his knee is not 
ankylosed.

Limitation in extension of the leg is assigned a 
noncompensable evaluation for extension limited to 5 degrees; 
a 10 percent evaluation for extension limited to 10 degrees; 
a 20 percent evaluation for extension limited to 15 degrees; 
a 30 percent evaluation for extension limited to 20 degrees; 
a 40 percent evaluation for extension limited to 30 degrees; 
and a 50 percent evaluation for extension limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2004).  
Applying these criteria to the veteran's most recent 
examination, he is not entitled to a compensable rating under 
this diagnostic code, since he is able to extend his leg to 0 
degrees, which is normal extension.  See 38 C.F.R. § 4.71, 
Plate II (2004)

Impairment of the tibia and fibula is assigned a 10 percent 
evaluation with slight knee or ankle instability; a 20 
percent evaluation with moderate knee and ankle disability; 
30 percent with marked knee or ankle disability; and a 40 
percent evaluation for nonunion of the tibia and fibula, with 
loose motion, requiring brace.  38 C.F.R. § 4.71a, Diagnostic 
Code 5262 (2004).  Applying these criteria to the veteran's 
most recent examination, he is not entitled to a compensable 
rating under this diagnostic code as there is no evidence of 
any impairment of the tibia and fibula, and there is no 
evidence of malunion or nonunion to require a brace.  Id.

Based on the schedular criteria discussed above, the Board 
finds that veteran is entitled to not more than 30 percent, 
his current rating, under Diagnostic Code 5055.

Finally, the Board notes that Diagnostic Codes 5257, 5258, 
5259, 5260, and 5263 all provide a maximum schedular rating 
of 30 percent, the veteran's current assigned rating.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5258, 5259, 5260, 
5263 (2004).  As such, were any of these Diagnostic Codes 
found to apply to the veteran's service-connected right knee 
disability, they would not provide an increased disability 
evaluation.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that 38 
C.F.R. §§ 4.40, 4.45 were not subsumed into the diagnostic 
codes under which a veteran's disabilities are rated.  
Therefore, "functional loss" of a musculoskeletal 
disability must be considered separate from any consideration 
of the veteran's disability under the diagnostic codes.  
DeLuca, 8 Vet. App. at 206.  Functional loss may occur as a 
result of weakness or pain on motion of the affected body 
part.  38 C.F.R. § 4.40 (2004).  Factors involved in 
evaluating, and rating, disabilities of the joints include 
weakness; fatigability; lack of coordination; restricted or 
excess movement of the joint; or, pain on movement.  38 
C.F.R. § 4.45 (2004).  These factors do not specifically 
relate to muscle or nerve injuries independently of each 
other, but rather, refer to overall factors that must be 
considered when rating the veteran's joint injury.  DeLuca, 8 
Vet. App. at 206-07.

It is noted that the veteran describes experiencing a "dull 
ache" in his right knee, and will sit down to rest after 
walking or standing for long periods of time.  The objective 
medical evidence shows no soft tissue swelling, recent 
effusion, instability, weakness, tenderness, redness, recent 
heat, abnormal movement, and no guarding of movements.  As 
such, the symptom of pain alone does not warrant a 
compensable rating under any of the diagnostic codes detailed 
above.  It is important to emphasize that the Rating Schedule 
does not provide a separate rating for pain.  See Spurgeon v. 
Brown, 10 Vet. App. 194 (1997).

The Board has considered the veteran's claim for a rating in 
excess of 30 percent for his musculoskeletal disability under 
all appropriate and indicated diagnostic codes.  The 
veteran's complaints of discomfort and pain have been 
considered and have been taken into account in the assignment 
of the 30 percent evaluation for his service-connected right 
knee disability.  Although the Board is required to consider 
the effect of pain when making a rating determination, this 
was considered in the 30 percent disability under the 
provisions of Diagnostic Codes 5311-5055, and the functional 
loss of the veteran's right knee due to pain does not rise to 
a level to warrant a rating in excess of 30 percent.  See 
38 C.F.R. § 4.71, Plate II, §§ 4.71a, 4.73, Diagnostic Code 
5311-5055 (2004); see also DeLuca, 8 Vet. App. 202.

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b) (2004); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  In this case, 
the Rating Schedule is not inadequate.  A rating in excess of 
30 percent is provided for certain manifestations of the 
service-connected right knee but the medical evidence reflect 
that those manifestations are not present in this case.  
Moreover, there is no evidence of an exceptional disability 
picture.  The veteran has not been frequently hospitalized 
due to this service-connected disability, and as the veteran 
is retired, it does not have a significant impact on his 
employment.  Id.  Accordingly, the RO's failure to consider 
or to document its consideration of this section was not 
prejudicial to the veteran.

Based on the medical evidence of record, a rating in excess 
of 30 percent is not warranted.  In reaching this decision 
the Board considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A disability rating in excess of 30 percent for residuals of 
a penetrating shell fragment wound of the right popliteal 
space with total knee replacement is denied.


REMAND

The Board remanded the issues of entitlement to service 
connection for a back disorder and a hip disorder, both to 
include as secondary to a service-connected disability of the 
right lower extremity, in March 2004, for, among other 
things, a VA orthopedic examination of the back and hips.  
The VA examiner was to "provide an opinion as to whether 
each currently identified back and hip disorder is more 
likely than not, less likely than not or at least as likely 
as not caused or made worse by the veteran's service-
connected right leg disability, or, etiologically related to 
his period of active service" (emphasis added).


The Board observes that a February 2005 VA examination report 
contains an opinion as to whether the veteran's back and hip 
disorders are related to his service-connected right leg 
disability, but there is no opinion regarding whether the 
back and hip disorders are related to the veteran's military 
service on a direct basis.  The failure to comply fully with 
the Board's remand directives constitutes a Stegall 
violation, necessitating the instant remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998) (holding that a Board remand 
order confers on the veteran a right to compliance with the 
directives therein and imposes on VA a concomitant duty to 
ensure compliance with them).

Accordingly, this case is remanded for the following action:

1.  The RO should return the claims file 
to the same VA examiner who conducted the 
February 2005 orthopedic examination, with 
instructions to review the claims file, to 
include service medical records, and 
provide an opinion as to whether any 
identified back and hip disorder is 
etiologically related to his period of 
active service.  

2.  If the examiner that conducted the 
February 2005 orthopedic examination is no 
longer available, the claims file must be 
reviewed by an appropriate physician to 
provide an opinion as to whether any 
identified back and hip disorder is 
etiologically related to the veteran's 
period of active service.  

3.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

FINALLY, THE BOARD NOTES THAT THE VETERAN IS 80 YEARS OF AGE.  
Hence, this claim must be afforded expeditious treatment by 
the RO.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


